Exhibit 10.3

CHANGE IN CONTROL PROTECTION AGREEMENT

AGREEMENT effective as of this      day of                          200   by and
between Cooperative Bank, a North Carolina-chartered commercial bank (the
“Bank”), and                         , an individual (the “Employee”).

WHEREAS, the Bank considers it essential to foster the continuous employment of
key management personnel by minimizing the uncertainty, departures or
distractions of management personnel associated with a Change in Control;

NOW THEREFORE, the Bank and the Employee, in consideration of the premises and
mutual covenants contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, agree as follows:

1. CHANGE IN CONTROL. A “Change in Control” shall be deemed to have occurred in
any one of the following events:

 

  (a) Merger: The Bank’s parent holding company, Cooperative Bankshares, Inc.,
(the “Company”) merges into or consolidates with another corporation, or merges
another corporation into the Company and as a result less than a majority of the
combined voting power of the resulting corporation immediately after the merger
or consolidation is held by persons who were stockholders of the Company
immediately before the merger or consolidation;

 

  (b) Acquisition of Significant Share Ownership: a report on Schedule 13D or
another form or schedule (other than Schedule 13G) is filed or is required to be
filed under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, if
the schedule discloses that the filing person or persons acting in concert has
or have become the beneficial owner of 25% or more of a class of the Company’s
voting securities, but this clause (b) shall not apply to beneficial ownership
of Company voting shares held in a fiduciary capacity by an entity of which
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

 

  (c) Change in Board Composition: during any period of two consecutive years,
individuals who constitute the Bank’s or the Company’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of such Board of Directors; provided, however, that for purposes of
this clause (c) each director who is first elected by the board (or first
nominated by the board for election by stockholders) by a vote of at least
two-thirds of the directors who were directors at the beginning of the period
shall be deemed to have been a director at the beginning of the two-year period;
or



--------------------------------------------------------------------------------

  (d) Sale of Assets: The Company sells to a third party all or substantially
all of the Company’s assets.

2. TERMINATING EVENT. A “Terminating Event” shall mean any of the events
provided in this Section 2 occurring on or subsequent to the effective date of a
Change in Control:

 

  (a) termination by the Bank of the employment of the Employee with the Bank
for any reason other than for Just Cause. Termination for “Just Cause” shall
mean termination by the Bank of the employment of the Employee with the Bank
because of the Employee’s personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, or a willful violation of any law, rule, or regulation
(other than traffic violations or similar infractions) or final cease-and-desist
order or material breach of any provision of this Agreement, provided, however,
that no act, or failure to act, on the Employee’s part shall be deemed “willful”
unless done, or omitted to be done, by the Employee without reasonable belief
that the Employee’s act, or failure to act, was in the best interest of the Bank
and any of its subsidiaries.

 

  (b) termination by the Employee of the Employee’s employment with the Bank for
Good Reason. Termination for “Good Reason” shall mean termination following or
upon the occurrence of any of the following events:

 

  (i) a significant adverse change, not consented to by the Employee, in the
nature or scope of the Employee’s responsibilities, authorities, powers, title,
functions or duties from the responsibilities, authorities, powers, title,
functions or duties exercised by the Employee immediately prior to the Change in
Control; or

 

  (ii) a reduction in the Employee’s annual base compensation as in effect on
the date hereof or as the same may be increased from time to time; or

 

  (iii) an attempt by the Bank to relocate the Employee to, or to require him to
perform regular services, at any location that is outside of the metropolitan
area of Wilmington, North Carolina; or

 

  (iv) except as required by law, the failure by the Bank or any of its
subsidiaries to continue in effect any benefits or prerequisites, or any
retirement, life insurance, health insurance or disability plan in which the
Employee was participating immediately prior to the Change in Control unless the
Bank or its successor provides the Employee with a plan or plans that provide
substantially similar benefits, or the taking of any action by the Bank that
would adversely affect the Employee’s benefits under any such plans or deprive
the Employee of any material fringe benefit enjoyed by the Employee immediately
prior to the Change in Control; or

 

2



--------------------------------------------------------------------------------

  (v) the failure by the Bank to obtain an effective agreement from any
successor to assume and agree to perform this Agreement.

Notwithstanding anything in this Agreement to the contrary, during the twelve
(12) month period beginning on the effective date of a Change in Control (as
defined in Section 1) and continuing through the first anniversary of such date,
the Executive may voluntarily terminate his employment under this Agreement for
any reason and such termination shall constitute termination for Good Reason.

3. SEVERANCE PAYMENT. In the event a Terminating Event occurs within two years
after a Change in Control,

 

  (a) the Bank shall pay to the Employee a sum equal to 2.99 times the
Employee’s “base amount,” within the meaning of ‘280G(b)(3) of the Internal
Revenue Code of 1986 (“Code”), as amended. Such payment shall be made in a lump
sum not later than thirty (30) days after the Terminating Event.

 

  (b) the Bank shall continue the Employee’s benefits under any of the Bank’s
medical and benefit plans, life insurance plans, and disability income plans,
(collectively, the “Employee Benefit Plans” and each individually an “Employee
Benefit Plan”), upon the same terms as in effect on the date of the Terminating
Event through the 36-month period following the Terminating Event. Solely for
purposes of benefits continuation under the Employee Benefit Plans, the Employee
shall be deemed to be an active employee. To the extent that benefits required
under this Section 3(b) cannot be provided under the terms of any Employee
Benefit Plan, the Bank shall enter into alternative arrangements that will
provide the Employee with comparable benefits.

4. LIMITATION ON BENEFITS. Notwithstanding anything in this Agreement to the
contrary, in the event that the aggregate payments or benefits to be made or
afforded to Employee under this Agreement, together with any other payments or
benefits received or to be received by Employee in connection with a Change in
Control, would be deemed to include an “excess parachute payment” under ‘280G of
the Code, then such payments or benefits shall be reduced to the extent
necessary to avoid treatment as an excess parachute payment with the allocation
of any reduction among such payments and benefits to be determined by Employee.

5. TERM. This Agreement shall take effect on the date first set forth above and
remain in effect for so long as the Employee remains an Employee of the Bank,
subject to the rights of the Employee hereunder upon the occurrence of a
Terminating Event.

6. WITHHOLDING. All payments made by the Bank under this Agreement shall be net
of any tax or other amounts required to be withheld by the Bank under applicable
law.

7. NO MITIGATION. The Bank agrees that, if the Employee’s employment by the Bank
is terminated during the term of this Agreement, the Employee is not required to
seek other

 

3



--------------------------------------------------------------------------------

employment or to attempt in any way to reduce any amounts payable or benefits to
be provided to the Employee by the Bank pursuant to Section 3(a) and (b) hereof.
Further, the amount of any payment provided for in this Agreement shall not be
reduced by any compensation earned by the Employee as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Employee to the Bank or otherwise.

8. ASSIGNMENT. Neither the Bank nor the Employee may make any assignment of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other party, and without such consent any attempted
transfer shall be null and void and of no effect. This Agreement shall inure to
the benefit of and be binding upon the Bank and the Employee, their respective
successors, executors, administrators, heirs and permitted assigns, including,
in the case of the Bank, any other corporate entity which the Bank may be merged
or otherwise combined or which may acquire the Bank or its assets in whole or
substantial part. In the event of the Employee’s death after a Terminating Event
but prior to the completion by the Bank of all payments due him under
Section 3(a) and (b) of this Agreement, the Bank shall continue such payments to
the Employee’s beneficiary designated in writing to the Bank prior to his death
(or to his estate, if the Employee fails to make such designation).

9. ENFORCEABILITY. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

10. WAIVER. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

11. NOTICES. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by registered or certified mail, postage prepaid, to the Employee at the
last address the Employee has filed in writing with the Bank, or to the Bank at
its main office, attention of the Board of Directors.

12. EFFECT ON OTHER PLANS; PRIOR AGREEMENTS. An election by the Employee to
resign after a Change in Control under the provisions of this Agreement shall
not be deemed a voluntary termination of employment by the Employee for the
purpose of interpreting the provisions of any of the Bank’s benefit plans,
programs or policies. Nothing in this Agreement shall be construed to limit the
rights of the Employee under the Bank’s benefit plans, programs or policies
except as otherwise provided in Section 4 hereof, and except that the Employee
shall have no rights to any severance benefits under any severance pay plan.
This Agreement supercedes and replaces in its entirety the Agreement dated
                     between the Employee and the Bank.

 

4



--------------------------------------------------------------------------------

13. REIMBURSEMENT OF EXPENSES. In the event any dispute shall arise between the
Employee and the Bank as to the terms or interpretation of this Agreement,
whether instituted by formal legal proceedings or otherwise, including any
action taken by the Employee to enforce the terms hereof or in defending against
any action taken by the Bank, the Bank shall reimburse the Employee for all
costs and expenses, including reasonable attorneys’ fees, arising from such
dispute, proceedings or actions, if the ultimate outcome is substantially in
favor of the Employee. Such reimbursement shall be paid within 10 days of
Employee furnishing to the Bank written evidence, which may be in the form,
among other things, of a canceled check or receipt, of any costs or expenses
incurred by the Employee. Any such request for reimbursement by the Employee
shall be made no more frequently than at 30 day intervals.

14. AMENDMENT. This Agreement may be amended or modified only by a written
instrument signed by the Employee and by a duly authorized representative of the
Bank.

15. GOVERNING LAW. This is a North Carolina contract and shall be construed
under and be governed in all respects by the laws of the State of North
Carolina, without regard to conflict of law principles.

16. OBLIGATIONS OF SUCCESSORS. In addition to any obligations imposed by law
upon any successor to the Bank, the Bank will use its best efforts to require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Bank to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Bank would be required to perform if no such succession
had taken place.

17. CONTRACT OF EMPLOYMENT. Nothing in this Agreement shall be construed as
creating an express or implied contract of employment and, except as otherwise
agreed in writing between the Employee and the Bank, the Employee shall not have
any right to be retained in the employ of the Bank.

18. REGULATORY REQUIREMENTS.

 

  (a) If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or (8)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C,. 1818(e)(3) and (g)(1)), the Bank’s obligations under the contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay the Employee all or part of the compensation withheld while
its contract obligations were suspended and (ii) reinstate in whole or in part)
any of its obligations which were suspended.

 

  (b) If the Employee is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the FDIA (12 U.S.C. 1818(e)(4) or (g)(1)), all the
obligations of the Bank under the Agreement shall terminate as of the effective
date of the order, but vested rights of the contracting parties shall not be
affected.

 

5



--------------------------------------------------------------------------------

  (c) If the Bank is in default (as defined in Section 3(x)(1) of the FDIA), all
obligations under this Agreement shall terminate as of the date of default, but
this subparagraph shall not affect any vested rights of the contracting parties.

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.

 

COOPERATIVE BANK

 

Name:   Title:  

 

Employee Name

 

Employee Signature

 

6